Exhibit 10.8

INDEMNITY AND GUARANTY AGREEMENT
(IMHFC REO and Loan Portfolio)
THIS INDEMNITY AND GUARANTY AGREEMENT (this “Agreement”), made as of January 23,
2015, by IMH FINANCIAL CORPORATION, a Delaware corporation (“Indemnitor”), whose
address is c/o IMH Financial Corporation, 7001 N. Scottsdale Road, Suite 2050,
Scottsdale, Arizona 85253, in favor of CALMWATER CAPITAL 3, LLC, a California
limited liability company (“Lender”), whose address is 11755 Wilshire Blvd.,
Suite 1400, Los Angeles, California 90025.
W I T N E S S E T H :
WHEREAS, Lender has extended to AZ-WATERS EDGE, LLC, an Arizona limited
liability company (“AZ-Waters Edge”), OASIS INDIAN BEND LLC, a Delaware limited
liability company (“Oasis Indian Bend”), HL NEWCO, LLC, a Delaware limited
liability company (“HL Newco”), NT 233 OAK CREEK LOTS, LLC, an Arizona limited
liability company (“NT 233 Oak Creek Lots”), CA-DALEY, LLC, an Arizona limited
liability company (“CA-Daley”), IMH LR REAL ESTATE, LLC, an Arizona limited
liability company (“IMH LR Real Estate”), IMH LR CLUBHOUSE, LLC, an Arizona
limited liability company (“IMH LR Clubhouse”), SOUTHWEST ACQUISITIONS, LLC, a
Delaware limited liability company (“Southwest Acquisitions”), IMH SPECIAL ASSET
NT 139, LLC, a Delaware limited liability company (“IMH Special Asset NT 139”),
BUENA YUMA, LLC, an Arizona limited liability company (“Buena Yuma”), and IMH
SPECIAL ASSET NT 140, LLC, an Arizona limited liability company (“IMH Special
Asset NT 140” and, together with AZ-Waters Edge, Oasis Indian Bend, HL Newco, NT
233 Oak Creek Lots, CA-Daley, IMH LR Real Estate, IMH LR Clubhouse, Southwest
Acquisitions, IMH Special Asset NT 139, and Buena Yuma, individually,
collectively, jointly and severally “Borrower”) a loan in the principal amount
of $24,365,000 (the “Loan”) pursuant to that certain Loan Agreement (the “Loan
Agreement”) between Borrower and Lender, dated as the date hereof;
WHEREAS, the applicable Borrower is (i) the owner in fee simple of each land in
Arizona, Texas, and Minnesota described in Exhibit A attached hereto and
incorporated herein by reference (individually and collectively, as the context
may require, the "Real Property"), which Real Property is more particularly
described in Exhibits A-2, A-3, A-5, A-6, A-9 and A-10 attached hereto and
incorporated herein by reference, (ii) the holder of the first priority
mortgages and notes secured by the applicable real property described in
Exhibits A-1, A-4, and A-21 attached hereto (collectively, the “Asset Loans”),
which Loans are evidenced and secured by the loan documents described Exhibits
A-1, A-4 and A-21 (collectively, the “Asset Loan Documents”), and (iii) the
owner of the membership interests in IMH Gabella, LLC, a Delaware limited
liability company (“IMH Gabella”), which is the owner of the real property more
particularly described in Exhibit A-7 attached hereto and incorporated herein by
reference. The "Improvements" referenced in the Security Instrument (defined
below) are collectively referred to herein as the "Improvements". As used
herein, the term "Property" shall individually and collectively mean, as the
context may require, each Real Property and the Improvements thereon,

1

--------------------------------------------------------------------------------

Exhibit 10.8

all related personal property, and all other "Property" described in each
applicable Security Instrument; and
WHEREAS, the Loan is evidenced by a Promissory Note dated of even date herewith
(the “Note”), executed by Borrower and payable to the order of Lender in the
stated principal amount of $24,365,000 and is secured by (i) each first priority
Deed of Trust, Security Agreement and Financing Statement and Mortgage, Security
Agreement and Financing Statement dated as of the date hereof, from the
applicable Borrower to the trustee named therein for the benefit of Lender, or
to Lender, as the case may be, encumbering the Real Property (collectively, the
"Real Property Security Instrument"), (ii) the Collateral Security Agreement and
each assignment of the Asset Loan Documents (collectively, the "Asset Loan
Security Instrument") secured by the applicable real property described in
Exhibits A-1, A-4, and A-21 attached hereto, and (iii) each Pledge and Security
Agreement dated as of the date hereof from Southwest Acquisitions to Lender and
the assignment of membership interests in IMH Gabella and the Pledge and
Security Agreement dated as of the date hereof from Guarantor to Lender and the
assignment of membership interests in IMH Special Asset NT 175-AVN, LLC, an
Arizona limited liability company (collectively, the “Pledge Security
Instrument” and together with the Real Property Security Instrument and the
Asset Loan Security Instrument, collectively, the “Security Instrument”), and by
other documents and instruments (the Loan Agreement, the Note, the Security
Instrument, and such other documents and instruments, as the same may from time
to time be amended, consolidated, renewed or replaced, being collectively
referred to herein as the “Loan Documents”); and
WHEREAS, as a condition to making the Loan to Borrower, Lender has required that
Indemnitor indemnify Lender from and against and guarantee payment to Lender of
the items described herein; and
WHEREAS, the extension of the Loan to Borrower is of substantial benefit to
Indemnitor and, therefore, Indemnitor desires to indemnify Lender from and
against and guarantee payment to Lender of the items described herein;
NOW, THEREFORE, to induce Lender to extend the Loan to Borrower and in
consideration of the foregoing premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitor hereby covenants and agrees for the benefit of Lender, as follows:
1.Indemnity and Guaranty. Indemnitor hereby assumes liability for, hereby
guarantees payment to Lender of, hereby agrees to pay, protect, defend and save
Lender harmless from and against, and hereby indemnifies Lender from and against
any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, attorneys’ fees (which attorneys’ fees shall
include but not be limited to appellate fees and fees for all paralegals, legal
assistants and other paraprofessionals)), causes of action, suits, claims,
demands and judgments of any nature or description whatsoever (collectively,
“Costs”) which may at any time be imposed upon, incurred by or awarded against
Lender as a result of any of the Guaranteed Recourse Obligations of Borrower
(hereinafter defined). As used herein, the term “Guaranteed Recourse Obligations
of Borrower” shall mean all obligations and liabilities of Borrower for

2

--------------------------------------------------------------------------------

Exhibit 10.8

which Borrower shall be personally liable pursuant to Section 3 of the Note,
together with all costs and expenses, including reasonable fees and out of
pocket expenses of attorneys (including but not limited to appellate fees and
fees for all paralegals, legal assistants and other paraprofessionals) and
expert witnesses, incurred by Lender in enforcing its rights under this
Agreement.
This is a guaranty of payment and performance and not of collection. The
liability of Indemnitor under this Agreement shall be direct and immediate and
not conditional or contingent upon the genuineness, validity or enforceability
of the Note, the Security Instrument, or any other Loan Document, or the pursuit
of any remedies against Borrower or any other person (including, without
limitation, other guarantors, if any), nor against the collateral for the Loan.
Indemnitor waives any right to require that an action be brought against
Borrower or any other person or to require that resort be had to any collateral
for the Loan or to any balance of any deposit account or credit on the books of
Lender in favor of Borrower or any other person. In the event, on account of the
Bankruptcy Reform Act of 1978, as amended, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable,
Borrower shall be relieved of or fail to incur any debt, obligation or liability
as provided in the Loan Documents, Indemnitor shall nevertheless be fully liable
therefor. In the event of a default under the Loan Documents which is not cured
within any applicable grace or cure period, Lender shall have the right to
enforce its rights, powers and remedies (including, without limitation,
foreclosure of all or any portion of the collateral for the Loan) thereunder or
hereunder, in any order, and all rights, powers and remedies available to Lender
in such event shall be non-exclusive and cumulative of all other rights, powers
and remedies provided thereunder or hereunder or by law or in equity. If the
indebtedness and obligations guaranteed hereby are partially paid or discharged
by reason of the exercise of any of the remedies available to Lender, this
Agreement shall nevertheless remain in full force and effect, and Indemnitor
shall remain liable for all remaining indebtedness and obligations guaranteed
hereby, even though any rights which Indemnitor may have against Borrower may be
destroyed or diminished by the exercise of any such remedy.
2.    Indemnification Procedures.
(a)    If any action shall be brought against Lender based upon any of the
matters for which Lender is indemnified hereunder, Lender shall notify
Indemnitor in writing thereof and Indemnitor shall promptly assume the defense
thereof, including, without limitation, the employment of counsel reasonably
acceptable to Lender and the negotiation of any settlement; provided, however,
that any failure of Lender to notify Indemnitor of such matter shall not impair
or reduce the obligations of Indemnitor hereunder unless the same would
prejudice Indemnitor’s defense. Lender shall have the right, at the expense of
Indemnitor (which shall include reasonable attorneys’ fees and expenses and
shall be included in Costs), to employ separate counsel in any such action and
to participate in the defense thereof. In the event Indemnitor shall fail to
discharge or undertake to defend Lender against any claim, loss or liability for
which Lender is indemnified hereunder, Lender may, at its sole option and
election, defend or settle such claim, loss or liability. The liability of
Indemnitor to Lender hereunder shall be conclusively established by such
settlement, provided such settlement is made in good

3

--------------------------------------------------------------------------------

Exhibit 10.8

faith, the amount of such liability to include both the settlement consideration
and the costs and expenses, including, without limitation, reasonable attorneys’
fees (including but not limited to appellate fees and fees for all paralegals,
legal assistants and other paraprofessionals) and disbursements, incurred by
Lender in effecting such settlement. In such event, such settlement
consideration, costs and expenses shall be included in Costs and Indemnitor
shall pay the same as hereinafter provided. Lender’s good faith in any such
settlement shall be conclusively established if the settlement is made on the
advice of outside independent legal counsel for Lender.
(b)    No Indemnitor shall, without the prior written consent of Lender: (i)
settle or compromise any action, suit, proceeding or claim relating to an
indemnified obligation or consent to the entry of any judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to Lender of a full and complete written release of Lender (in form,
scope and substance satisfactory to Lender in its sole discretion) from all
liability in respect of such action, suit, proceeding or claim and a dismissal
with prejudice of such action, suit, proceeding or claim; or (ii) settle or
compromise any action, suit, proceeding or claim relating to an indemnified
obligation in any manner that may adversely affect Lender or obligate Lender to
pay any sum or perform any obligation as determined by Lender in its sole
discretion.
(c)    All Costs shall be immediately reimbursable to Lender when and as
incurred and, in the event of any litigation, claim or other proceeding, without
any requirement of waiting for the ultimate outcome of such litigation, claim or
other proceeding, and Indemnitor shall pay to Lender any and all Costs within
ten (10) days after written notice from Lender itemizing the amounts thereof
incurred to the date of such notice. In addition to any other remedy available
for the failure of Indemnitor to periodically pay such Costs, such Costs, if not
paid within said ten (10) day period, shall bear interest at the Default
Interest Rate (as defined in the Note).
3.    Reinstatement of Obligations. If at any time all or any part of any
payment made by Indemnitor or received by Lender from Indemnitor under or with
respect to this Agreement is or must be rescinded or returned for any reason
whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Indemnitor or Borrower), then the obligations of Indemnitor
hereunder shall, to the extent of the payment rescinded or returned, be deemed
to have continued in existence, notwithstanding such previous payment made by
Indemnitor, or receipt of payment by Lender, and the obligations of Indemnitor
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, all as though such previous payment by Indemnitor had never
been made.
4.    Waivers by Indemnitor. To the extent permitted by law, Indemnitor hereby
waives and agrees not to assert or take advantage of:
(a)    Any right to require Lender to proceed against any other person or to
proceed against or exhaust any security held by Lender at any time or to pursue
any other remedy in Lender’s power or under any other agreement before
proceeding against Indemnitor hereunder;

4

--------------------------------------------------------------------------------

Exhibit 10.8

(b)    The defense of the statute of limitations in any action hereunder;
(c)    Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other person or persons or the failure of
Lender to file or enforce a claim against the estate (in administration,
bankruptcy or any other proceeding) of any other person or persons;
(d)    Demand, presentment for payment, notice of nonpayment, intent to
accelerate, acceleration, protest, notice of protest and all other notices of
any kind, or the lack of any thereof, including, without limiting the generality
of the foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Borrower, Lender, any endorser or creditor of Borrower or of Indemnitor or on
the part of any other person whomsoever under this or any other instrument in
connection with any obligation or evidence of indebtedness held by Lender;
(e)    (i) any defense based upon an election of remedies by Lender, even though
such election (e.g., nonjudicial foreclosure with respect to any collateral held
by Lender to secure repayment of the indebtedness evidenced by the Note)
destroys or otherwise impairs the subrogation rights of Indemnitor or the right
of Indemnitor (after payment of the obligations guaranteed by Indemnitor under
this Agreement) to proceed against Borrower for reimbursement, or both, and
(ii) any and all rights or defenses Indemnitor may have by reason of protection
afforded to Borrower with respect to any of the obligations of Indemnitor under
this Agreement pursuant to the antideficiency or other laws of the State of
Arizona limiting or discharging Borrower’s indebtedness; evidenced by the Note
and secured, in part, by the Security Instrument;
(f)    Any right or claim of right to cause a marshaling of the assets of
Indemnitor;
(g)    Any principle or provision of law, statutory or otherwise, which is or
might be in conflict with the terms and provisions of this Agreement;
(h)    Any duty on the part of Lender to disclose to Indemnitor any facts Lender
may now or hereafter know about Borrower or the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Indemnitor intends to assume or has reason to believe that
such facts are unknown to Indemnitor or has a reasonable opportunity to
communicate such facts to Indemnitor, it being understood and agreed that
Indemnitor is fully responsible for being and keeping informed of the financial
condition of Borrower, of the condition of the Property and of any and all
circumstances bearing on the risk that liability may be incurred by Indemnitor
hereunder;
(i)    Any lack of notice of disposition or of manner of disposition of any
collateral for the Loan;
(j)    Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;

5

--------------------------------------------------------------------------------

Exhibit 10.8

(k)    Any deficiencies in the collateral for the Loan or any deficiency in the
ability of Lender to collect or to obtain performance from any persons or
entities now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;
(l)    Any assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of Borrower) or
any other stay provided under any other debtor relief law (whether statutory,
common law, case law or otherwise) of any jurisdiction whatsoever, now or
hereafter in effect, which may be or become applicable, shall operate or be
interpreted to stay, interdict, condition, reduce or inhibit the ability of
Lender to enforce any of its rights, whether now or hereafter required, which
Lender may have against Indemnitor or the collateral for the Loan;
(m)    Any modifications of the Loan Documents or any obligation of Borrower
relating to the Loan by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise;
(n)    Any action, occurrence, event or matter consented to by Indemnitor under
Section 5(h) hereof, under any other provision hereof, or otherwise;
(o)    Any and all benefits and defenses under any applicable law which would
limit Indemnitor’s liability if Borrower had no liability at the time of
execution of the Note, the Security Instrument or any other Loan Document, or
thereafter ceases to be liable;
(p)    Any and all benefits and defenses under any applicable law which, if
Indemnitor had not given this waiver would otherwise prohibit Indemnitor’s
liability from being larger in amount and more burdensome than that of Borrower;
(q)    Principles or provisions of law, statutory or otherwise, which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor;
(r)    Any right of discharge under any and all statutes or other laws relating
to guarantors or sureties and any other rights of sureties and guarantors
thereunder; and
(s)    To the full extent permitted under applicable laws, any benefits of any
statutory provision or rule of civil procedure limiting the liability of a
surety, including, without limitation, ARS § 12-1641 et seq. or the benefits of
ARS § 33-814.
Indemnitor understands that the exercise by Lender of certain rights and
remedies contained in the Security Instrument (such as a nonjudicial foreclosure
sale) may affect or eliminate Indemnitor’s right of subrogation against Borrower
and that Indemnitor may therefore incur a partially or totally nonreimbursable
liability under this Agreement. Nevertheless, Indemnitor hereby authorizes and
empowers Lender to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of Indemnitor that the obligations under this Agreement shall
be

6

--------------------------------------------------------------------------------

Exhibit 10.8

absolute, independent and unconditional under any and all circumstances.
Indemnitor expressly waives, to the maximum extent permitted by law, any defense
(which defense, if Indemnitor had not given this waiver, Indemnitor might
otherwise have) to a judgment against Indemnitor by reason of a nonjudicial
foreclosure. Without limiting the generality of the foregoing, Indemnitor hereby
expressly waives any and all benefits under (i) any applicable law which would
otherwise limit Indemnitor’s liability after a nonjudicial foreclosure sale to
the difference between the obligations of Indemnitor under this Agreement and
the fair market value of the property or interests sold at such nonjudicial
foreclosure sale, (ii) any applicable law which, if Indemnitor had not given
this waiver, would otherwise limit Lender’s right to recover a deficiency
judgment with respect to purchase money obligations and after a nonjudicial
foreclosure sale, respectively, and (iii) any applicable law which, if
Indemnitor had not given this waiver, among other things, would otherwise
require Lender to exhaust all of its security before a personal judgment could
be obtained for a deficiency. Notwithstanding any foreclosure of the lien of the
Security Instrument, whether by the exercise of the power of sale contained in
the Security Instrument, by an action for judicial foreclosure or by Lender’s
acceptance of a deed in lieu of foreclosure, Indemnitor shall remain bound under
this Agreement. Indemnitor waives all rights and defenses that Indemnitor may
have because Borrower’s obligations are secured by real property. This means,
among other things:
(t)    Lender may collect from Indemnitor without first foreclosing on any real
or personal property collateral pledged by Borrower or others; and
(u)    If Lender forecloses on any real property collateral pledged by Borrower
or others: (a) the amount of the debt may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price; and (b) Lender may collect from Indemnitor even if
Lender, by foreclosing on the real property collateral, has destroyed any right
Indemnitor may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses that
Indemnitor may have because Borrower’s obligations are secured by real property.
5.    General Provisions.
(a)    Fully Recourse. All of the terms and provisions of this Agreement are
recourse obligations of Indemnitor and not restricted by any limitation on
personal liability set forth in any Loan Document.
(b)    Unsecured Obligations. Indemnitor hereby acknowledges that Lender’s
appraisal of the Property is such that Lender is not willing to accept the
consequences of the inclusion of Indemnitor’s indemnity set forth herein among
the obligations secured by the Security Instrument and the other Loan Documents
and that Lender would not make the Loan but for the unsecured personal liability
undertaken by Indemnitor herein.
(c)    Survival. This Agreement shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any

7

--------------------------------------------------------------------------------

Exhibit 10.8

foreclosure or deed in lieu thereof, even if, as a part of such remedy, the Loan
is paid or satisfied in full.
(d)    No Subrogation; No Recourse Against Lender. Notwithstanding the
satisfaction by Indemnitor of any liability hereunder, until such time as the
Loan has been fully and indefeasibly repaid, all obligations owed to Lender
under the Loan Documents have been fully performed, and Lender has released,
transferred or disposed of all of Lender’s right, title and interest in all
collateral or security for the Loan, and there has expired the maximum possible
period thereafter during which any payment made by Borrower or others to Lender
with respect to the indebtedness evidenced by the Note could be deemed a
preference under the United States Bankruptcy Code, Indemnitor shall not have
any right of subrogation, contribution, reimbursement or indemnity whatsoever or
any right of recourse to or with respect to the assets or property of Borrower
or to any collateral for the Loan. In connection with the foregoing, Indemnitor
expressly waives, until such time as the Loan has been fully and indefeasibly
repaid, all obligations owed to Lender under the Loan Documents have been fully
performed, and Lender has released, transferred or disposed of all of Lender’ s
right, title and interest in such collateral or security, and there has expired
the maximum possible period thereafter during which any payment made by Borrower
or others to Lender with respect to the indebtedness evidenced by the Note could
be deemed a preference under the United States Bankruptcy Code, any and all
rights of subrogation to Lender against Borrower, and Indemnitor hereby waives
any rights to enforce any remedy which Lender may have against Borrower, and any
right to participate in any collateral for the Loan. In addition to and without
in any way limiting the foregoing, Indemnitor hereby subordinates any and all
indebtedness of Borrower now or hereafter owed to Indemnitor to all indebtedness
of Borrower to Lender, and agree with Lender that Indemnitor shall not demand or
accept any payment of principal or interest from Borrower, shall not claim any
offset or other reduction of Indemnitor’s obligations hereunder because of any
such indebtedness and shall not take any action to obtain any of the collateral
from the Loan; provided, however, that so long as there does not exist a default
or Event of Default, or condition of event which, with the passage of time or
giving of notice, or both, would constitute a default or Event of Default, a
distribution of profits on a return of capital made by Borrower which may
ultimately be received by Indemnitor shall not be deemed to be indebtedness of,
or payment of principal and interest from, Borrower. Further, Indemnitor shall
not have any right of recourse against Lender by reason of any action Lender may
take or omit to take under the provisions of this Agreement or under the
provisions of any of the Loan Documents.
(e)    Reservation of Rights. Nothing contained in this Agreement shall prevent
or in any way diminish or interfere with any rights or remedies, including,
without limitation, the right to contribution, which Lender may have against
Borrower, Indemnitor or any other party under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (codified at Title 42 U.S.C.
§9601 et seq.), as it may be amended from time to time, or any other applicable
federal, state or local laws, all such rights being hereby expressly reserved.
(f)    Financial Statements; Net Worth. Indemnitor hereby agrees, as a material
inducement to Lender to make the Loan to Borrower, to furnish, from time to time
to Lender promptly upon demand by Lender current and dated financial statements
detailing the assets and

8

--------------------------------------------------------------------------------

Exhibit 10.8

liabilities of Indemnitor certified by Indemnitor, in form and substance
reasonably acceptable to Lender. Indemnitor hereby warrants and represents unto
Lender that any and all balance sheets, net worth statements and other financial
data which have heretofore been given or may hereafter be given to Lender with
respect to Indemnitor did or will at the time of such delivery fairly and
accurately present the financial condition of Indemnitor. Indemnitor hereby
agrees, for the benefit of Lender: (i) No Indemnitor shall, without the prior
written approval of Lender which may be given or withheld in Lender’s sole and
absolute discretion, enter into, effect or permit by operation of law or
otherwise, any merger, reorganization, consolidation, dissolution or liquidation
affecting Indemnitor, or any change in ownership of Indemnitor, or any sale of
any assets of Indemnitor (a "Transfer Event"), which would result in Indemnitor
failing to have, immediately after the effective date of such Transfer Event, a
minimum aggregate net worth of at least Fifty Million Dollars ($50,000,000) (the
"Minimum Net Worth") with not less than $4,000,000 of such Minimum Net Worth
consisting of cash and cash equivalents at all times during the 2015 calendar
year and $5,000,000 of such Minimum Net Worth consisting of cash and cash
equivalents at all times during the 2016 calendar year (“Minimum Liquidity”);
(ii)  Indemnitor shall maintain, from and after the date of execution of this
Agreement and thereafter throughout the term of the Loan, a net worth equal to
the Minimum Net Worth and the Minimum Liquidity in the foregoing amounts, as
evidenced by financial statements certified by Indemnitor; Indemnitor agrees
that such financial statements shall be prepared for Indemnitor as required by
Indemnitor’s public reporting obligations and delivered to Lender within ninety
(90) days following the end of each such calendar year, together with a
certificate from Indemnitor that no material adverse change in the financial
statements and net worth of Indemnitor has occurred since the date of such
statement; and (iii) Indemnitor shall notify Lender within ten (10) days after
Indemnitor becomes aware that Indemnitor has failed to maintain the Minimum Net
Worth and/or Minimum Liquidity as set forth above. For the purposes hereof, “net
worth” shall be determined based upon the (1) fair market value of all of the
assets of Indemnitor (excluding intangible assets (determined in conformity with
generally accepted accounting principles as of the date of the applicable
financial report (“GAAP”)) and excluded intangible assets shall include
goodwill, intellectual property, licenses, organizational costs, deferred
amounts, covenants not to compete, unearned income, restricted funds,
investments in subsidiaries or other Affiliates (as defined in the Loan
Agreement), intercompany receivables and accumulated depreciation, less (2) all
liabilities of Indemnitor (as determined in accordance with GAAP). Any breach of
this Section 5(f) shall be deemed an Event of Default under the Loan Documents.
(g)    Rights Cumulative; Payments. Lender’s rights under this Agreement shall
be in addition to all rights of Lender under the Note, the Security Instrument
and the other Loan Documents. Further, payments made by Indemnitor under this
Agreement shall not reduce in any respect Borrower’s obligations and liabilities
under the Note, the Security Instrument and the other Loan Documents.
(h)    No Limitation on Liability. Indemnitor hereby consents and agrees that
the liability of Indemnitor under this Agreement shall be unconditional and
absolute and shall in no way be impaired or limited by any of the following
events, whether occurring with or without notice to Indemnitor or with or
without consideration: (i) any extensions of time for performance required by
any of the Loan Documents or extension or renewal of the Note;

9

--------------------------------------------------------------------------------

Exhibit 10.8

(ii) any sale, assignment or foreclosure of the Note, the Security Instrument or
any of the other Loan Documents or any sale or transfer of the Property; (iii)
any change in the composition of Borrower, including, without limitation, the
withdrawal or removal of Indemnitor from any current or future position of
ownership, management or control of Borrower; (iv) the accuracy or inaccuracy of
the representations and warranties made by Indemnitor herein or by Borrower in
any of the Loan Documents; (v) the release of Borrower or of any other person or
entity from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Lender’s voluntary act or otherwise; (vi) the release or substitution in whole
or in part of any security for the Loan; (vii) Lender’s failure to record the
Security Instrument or to file any financing statement (or Lender’s improper
recording or filing thereof) or to otherwise perfect, protect, secure or insure
any lien or security interest given as security for the Loan; (viii) the
modification of the terms of any one or more of the Loan Documents; or (ix) the
taking or failure to take any action of any type whatsoever. No such action
which Lender shall take or fail to take in connection with the Loan Documents or
any collateral for the Loan, nor any course of dealing with Borrower or any
other person, shall limit, impair or release Indemnitor’s obligations hereunder,
affect this Agreement in any way or afford Indemnitor any recourse against
Lender. Nothing contained in this Section shall be construed to require Lender
to take or refrain from taking any action referred to herein.
(i)    Entire Agreement; Amendment; Severability. This Agreement contains the
entire agreement between the parties respecting the matters herein set forth and
supersedes all prior agreements, whether written or oral, between the parties
respecting such matters. Any amendments or modifications hereto, in order to be
effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Agreement is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Agreement to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances.
(j)    Binding Effect; Waiver of Acceptance. This Agreement shall bind
Indemnitor and the heirs, personal representatives, successors and assigns of
Indemnitor and shall inure to the benefit of Lender and the officers, directors,
shareholders, agents and employees of Lender and their respective heirs,
successors and assigns. Notwithstanding the foregoing, Indemnitor shall not
assign any of their rights or obligations under this Agreement without the prior
written consent of Lender, which consent may be withheld by Lender in Lender’s
sole discretion. Indemnitor hereby waives any acceptance of this Agreement by
Lender, and this Agreement shall immediately be binding upon Indemnitor.
(k)    Notices. All notices or other communications required or permitted to be
given pursuant to the provisions of this Agreement shall be in writing and shall
be considered as properly given if delivered to the appropriate party at the
address set forth below (subject to change from time to time by written notice
to all other parties to this Agreement). Except when otherwise required by law,
any notice which a party is required or may desire to give the other shall be in
writing and may be sent by e-mail (provided that a copy is simultaneously sent
by one of the other permitted means of giving notice hereinafter set forth), by
personal delivery or by

10

--------------------------------------------------------------------------------

Exhibit 10.8

mail (either (i) by United States registered or certified mail, return receipt
requested, postage prepaid, or (ii) by Federal Express or similar generally
recognized overnight carrier regularly providing proof of delivery). Any notice
so given by e-mail shall be deemed to have been given as of the date on which
the sender of such communication shall confirm receipt thereof by the
appropriate parties. Any notice so given by mail shall be deemed to have been
given as of the date of delivery established by U.S. Post Office return receipt
or the overnight carrier’s proof of delivery, as the case may be. Any such
notice not so given shall be deemed given upon receipt of the same by the party
to whom the notice is to be given; provided, however, that non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. For purposes of notice, the addresses of
the parties shall be:
Indemnitor:
IMH Financial Corporation
7001 N. Scottsdale Road
Scottsdale, Arizona 85253
Attention: Lawrence D. Bain
Email: lbd@imhfc.com

With a copy to:
IMH Financial Corporation
7001 N. Scottsdale Road
Scottsdale, Arizona 85253
Attention: Jonathan Brohard
Email: jbrohard@imhfc.com

and
Posinelli PC
One East Washington Street, Suite 1200
Phoenix, Arizona 85004
Attention: Margaret Olek Esler
Email: mesler@posinelli.com

Lender:
Calmwater Capital 3, LLC
11755 Wilshire Blvd., Suite 1400
Los Angeles, California 90025
Attention: Larry Grantham
Email: larry@karlinre.com

With a copy to:
Safarian, Choi & Bolstad LLP
555 South Flower St., Suite 650
Los Angeles, California 90071
Attention: Alex Choi
Email: achoi@safarianchoi.com



Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of fifteen
(15) days’ notice to the other party in the manner set forth hereinabove.

11

--------------------------------------------------------------------------------

Exhibit 10.8

(l)    No Waiver; Time of Essence; Business Day. The failure of any party hereto
to enforce any right or remedy hereunder, or to promptly enforce any such right
or remedy, shall not constitute a waiver thereof nor give rise to any estoppel
against such party nor excuse any of the parties hereto from their respective
obligations hereunder. Any waiver of such right or remedy must be in writing and
signed by the party to be bound. This Agreement is subject to enforcement at law
or in equity, including actions for damages or specific performance. Time is of
the essence hereof. The term “business day” as used herein shall mean a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in Los Angeles, California are authorized by law to be closed.
(m)    Captions for Convenience. The captions and headings of the sections and
paragraphs of this Agreement are for convenience of reference only and shall not
be construed in interpreting the provisions hereof.
(n)    Attorneys’ Fees. If any dispute (whether or not any action or proceeding
for any relief against the other is brought) arises between the parties relating
to this Agreement, the losing party shall pay to the prevailing party a
reasonable sum for attorneys’ fees (including but not limited to appellate fees
and fees for all paralegals, legal assistants and other paraprofessionals) and
costs incurred in bringing or defending such action or proceeding and appealing
and enforcing any judgment granted therein, all of which shall be deemed to have
accrued upon the commencement of such action or proceeding and shall be paid
whether or not such action or proceeding is prosecuted to final judgment and, to
the extent the Lender is the prevailing party, such costs, fees and expenses
shall be included in Costs.
(o)    Successive Actions. A separate right of action hereunder shall arise each
time Lender acquires knowledge of any matter indemnified or guaranteed by
Indemnitor under this Agreement. Separate and successive actions may be brought
hereunder to enforce any of the provisions hereof at any time and from time to
time. No action hereunder shall preclude any subsequent action, and Indemnitor
hereby waives and covenants not to assert any defense in the nature of splitting
of causes of action or merger of judgments.
(p)    Reliance. Lender would not make the Loan to Borrower without this
Agreement. Accordingly, Indemnitor intentionally and unconditionally enters into
the covenants and agreements as set forth above and understand that, in reliance
upon and in consideration of such covenants and agreements, the Loan shall be
made and, as part and parcel thereof, specific monetary and other obligations
have been, are being and shall be entered into which would not be made or
entered into but for such reliance.
(q)    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.
(i)    INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, EACH HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, (i)
SUBMITS TO PERSONAL JURISDICTION IN THE STATE IN WHICH THE PROPERTY IS LOCATED
OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO
THIS AGREEMENT OR ANY OTHER OF THE LOAN DOCUMENTS, (ii) HEREBY

12

--------------------------------------------------------------------------------

Exhibit 10.8

UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ARIZONA EXCEPT AS SPECIFICALLY SET FORTH HEREIN, (iii) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND (iv) AGREES THAT INDEMNITOR WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM WITH RESPECT TO THIS AGREEMENT
(BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF LENDER TO BRING ANY ACTION, SUIT
OR PROCEEDING IN ANY OTHER FORUM). INDEMNITOR FURTHER CONSENTS AND AGREES TO
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO
THE AUTHORIZED AGENT FOR INDEMNITOR AT THE ADDRESS FOR NOTICES DESCRIBED ABOVE,
AND CONSENTS AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT
VALID AND EFFECTIVE SERVICE UPON INDEMNITOR (BUT NOTHING HEREIN SHALL AFFECT THE
VALIDITY OR EFFECTIVENESS OF PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY
LAW).
(r)    INDEMNITOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY. NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN THE EVENT THAT THE JURY
TRIAL WAIVER CONTAINED HEREIN SHALL BE HELD OR DEEMED TO BE UNENFORCEABLE, EACH
PARTY HEREBY EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1 ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING HEREUNDER FOR WHICH A JURY TRIAL WOULD
OTHERWISE BE APPLICABLE OR AVAILABLE. PURSUANT TO SUCH JUDICIAL REFERENCE, THE
PARTIES AGREE TO THE APPOINTMENT OF A SINGLE REFEREE AND SHALL USE THEIR BEST
EFFORTS TO AGREE ON THE SELECTION OF A REFEREE. IF THE PARTIES ARE UNABLE TO
AGREE ON A SINGLE A REFEREE, A REFEREE SHALL BE APPOINTED BY THE COURT UNDER
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 AND 640 TO HEAR ANY DISPUTES
HEREUNDER IN LIEU OF ANY SUCH JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES
THAT THE APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN THE
APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT OR LAW, AND SHALL

13

--------------------------------------------------------------------------------

Exhibit 10.8

REPORT A STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS
WHICH WOULD NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY
THIS WAIVER AND THE AGREEMENTS CONTAINED HEREIN. THE PARTIES HERETO HEREBY AGREE
THAT THE PROVISIONS CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN
ARMS-LENGTH BASIS, WITH BOTH SIDES AGREEING TO THE SAME KNOWINGLY AND BEING
AFFORDED THE OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE
MATTERS CONTAINED HEREIN. ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY AND
THE AGREEMENTS CONTAINED HEREIN REGARDING THE APPLICATION OF JUDICIAL REFERENCE
IN THE EVENT OF THE INVALIDITY OF SUCH JURY TRIAL WAIVER.
(s)    Waiver by Indemnitor. Indemnitor covenants and agrees that, upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Indemnitor shall not seek or cause Borrower or any other person or
entity to seek a supplemental stay or other relief, whether injunctive or
otherwise, pursuant to 11 U.S.C. § 105 or any other provision of the Bankruptcy
Reform Act of 1978, as amended, or any other debtor relief law, (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, which may be or become applicable, to stay,
interdict, condition, reduce or inhibit the ability of Lender to enforce any
rights of Lender against Indemnitor or the collateral for the Loan by virtue of
this Agreement or otherwise.
(t)    No Petition. Indemnitor hereby covenants and agrees that they will not at
any time institute against Borrower, or join in any institution against Borrower
of, any bankruptcy proceedings under any United States Federal or state
bankruptcy or similar law.
(u)    Secondary Market. Lender may sell, transfer and deliver the Loan
Documents to one or more investors in the secondary market. In connection with
such sale, Lender may retain or assign responsibility for servicing the Loan or
may delegate some or all of such responsibility and/or obligations to a
servicer, including, but not limited to, any subservicer or master servicer, on
behalf of the investors. All references to Lender herein shall refer to and
include, without limitation, any such servicer, to the extent applicable.
(v)    Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been physically prepared by one of the parties, or such
party’s counsel, it being agreed that all parties and their respective counsel
have mutually participated in the negotiation and preparation of this Agreement.
(w)    Joint and Several Liability. The liability of all persons and entities
obligated in any manner under this Agreement shall be joint and several.
[END OF TEXT; SIGNATURE FOLLOWS ON NEXT PAGE]

14

--------------------------------------------------------------------------------

Exhibit 10.8




15

--------------------------------------------------------------------------------

Exhibit 10.8

IN WITNESS WHEREOF, Indemnitor has executed this Agreement as of the day and
year first above written.
“INDEMNITOR”


 





--------------------------------------------------------------------------------







17

--------------------------------------------------------------------------------

Exhibit 10.8

EXHIBIT A
LEGAL DESCRIPTION OF LAND


[See Exhibits A-1, A-2, A-3, A-4, A-5, A-6, A-7, A-9, A-10 and A-21 attached]

EXHIBIT A

--------------------------------------------------------------------------------






EXHIBIT A-1
SCOTTSDALE CANAL
LOAN DOCUMENTS


LEGAL DESCRIPTION
Attached.



EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-2
OASIS
LEGAL DESCRIPTION
Attached.





EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-3
HI-LO RANCH
LEGAL DESCRIPTION
Attached.



EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-4
SERRAMONTE
LOAN DOCUMENTS


LEGAL DESCRIPTION
Attached.



EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-5
LR RENAISSANCE - LOTS
LEGAL DESCRIPTION
Attached.



EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-6
LR RENAISSANCE - CLUBHOUSE
LEGAL DESCRIPTION
Attached.



EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-7
LEGACY HOLDINGS APPLE VALLEY/GABELLA
LEGAL DESCRIPTION
Attached.



EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-9
AVOCET VILLAS
LEGAL DESCRIPTION
Attached.

EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-10
BUENA YUMA
LEGAL DESCRIPTION
Attached.



EXHIBIT A



--------------------------------------------------------------------------------






EXHIBIT A-21
POMEGRANATE
LOAN DOCUMENTS


LEGAL DESCRIPTION
Attached.









EXHIBIT A

